Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 19, 2018

                                      No. 04-17-00046-CV

           XTO ENERGY INC. and Mobil Producing Texas and New Mexico, Inc.,
                                  Appellants

                                                 v.

                               EOG RESOURCES, INC., et al.,
                                       Appellees

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-08-0645-CVA
                         Honorable Russell Wilson, Judge Presiding


                                          ORDER
       The Appellee’s Request for Leave to File Letter Brief is GRANTED.

Entered this 19th day of January, 2018.

                                                             PER CURIAM




ATTESTED TO:________________________
                      Keith E. Hottle,
                      Clerk of Court